Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C OPPORTUNITY PLUS Supplement dated May 2, 2016 to the Contract Prospectus and Contract Prospectus Summary, each dated May 1, 2016 This supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your Contract Prospectus and Contract Prospectus Summary for future reference. The following information only affects you if you currently invest or plan to invest in the subaccount that corresponds to the Nuveen U.S. Infrastructure Bond Fund Effective May 18, 2016, the Nuveen U.S. Infrastructure Bond Fund (the “Fund”) will no longer be available to new plan sponsors in preparation for the Fund’s liquidation in August 2016. Plan sponsors offering the Fund on May 18, 2016, may continue to submit payroll contributions and plan participants may continue to make purchases of the Fund until it is liquidated. After the close of business on August 12, 2016, the Fund will close to all new purchases and we will liquidate and transfer all assets and allocations to the Fund to the Voya Government Money Market Portfolio (Class I), which is available through your plan. This date will be deemed the “Liquidation Date.” Voluntary Transfers Before the Effective Date of the Liquidation. Any time prior to the Liquidation Date, you may transfer amounts that you have allocated to the subaccount that invests in the Fund to any of the other available investment options. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. You may give us alternative allocation instructions at any time by contacting us at: For regular mail , please use: Service Center Voya P.O. Box 990065 Hartford, CT 06199-0065 For overnight delivery , please use: Service Center Voya One Orange Way Windsor, CT 06095-4774 1-800-584-6001 See also the Investment Options section or the Transfers section of your Contract Prospectus or Contract Prospectus Summary for further information about making allocation changes. More information about the funds available through your contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us as noted above. Automatic Reallocation Upon Liquidation. There will be no charge for the automatic reallocation into the Voya Government Money Market Portfolio (Class I), and this automatic reallocation will not count as a transfer when imposing any applicable restriction or limit on transfers. Furthermore, you will not incur any tax liability because of this automatic reallocation, and your account value immediately before the reallocation will equal your account value immediately after the reallocation. X.75962-16 Page 1 of 7 May 2016 Future Allocations. After the Liquidation Date, the subaccount that invested in the Fund will no longer be available through your Contract Prospectus or Contract Prospectus Summary. Any future allocations directed to the subaccount that invested in this Fund will be automatically allocated to the subaccount that invests in the Voya Government Money Market Portfolio (Class I). Information about the Voya Government Money Market Portfolio. Summary information about the Voya Government Money Market Portfolio (Class I) can be found in APPENDIX III – FUND DESCRIPTIONS in your Contract Prospectus or Contract Prospectus Summary. More detailed information can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us as noted on the previous page. There will be no further disclosure regarding the Fund in future Contract Prospectuses or Contract Prospectus Summaries. CONDENSED FINANCIAL INFORMATION The following table is added to Appendix VI – Condensed Financial Information in the Contract Prospectus. FOR CONTRACTS ISSUED IN CONNECTION WITH THE SUNY VOLUNTARY 403(b) PLAN WITH TOTAL SEPARATE ACCOUNT ANNUAL EXPENSES OF 0.55% FOR VOYA MONEY MARKET PORTFOLIO AND 1.20% FOR ALL OTHER SUBACCOUNTS (Selected data for accumulation units outstanding throughout each period) 2015 ALGER GREEN FUND (CLASS A) (Funds were first received in this option during August 2015) Value at beginning of period $21.57 Value at end of period $21.38 Number of accumulation units outstanding at end of period 3,532 AMANA GROWTH FUND (INVESTOR CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $21.12 Value at end of period $20.54 Number of accumulation units outstanding at end of period 39,045 AMANA INCOME FUND (INVESTOR CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $20.38 Value at end of period $20.06 Number of accumulation units outstanding at end of period 112,818 AMERICAN CENTURY® INCOME & GROWTH FUND (A CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $16.41 Value at end of period $15.89 Number of accumulation units outstanding at end of period 28,640 AMERICAN CENTURY® INFLATION-ADJUSTED BOND FUND (INVESTOR CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $11.90 Value at end of period $11.61 Number of accumulation units outstanding at end of period 143,345 BLACKROCK MID CAP VALUE OPPORTUNITIES FUND (INVESTOR A SHARES) (Funds were first received in this option during August 2015) Value at beginning of period $24.39 Value at end of period $22.69 Number of accumulation units outstanding at end of period 43,815 CALVERT VP SRI BALANCED PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $45.18 Value at end of period $43.37 Number of accumulation units outstanding at end of period 32,961 EUROPACIFIC GROWTH FUND® (CLASS R-4) (Funds were first received in this option during August 2015) Value at beginning of period $18.38 Value at end of period $17.01 Number of accumulation units outstanding at end of period 314,365 X.75962-16 Page 2 of 7 May 2016 Condensed Financial Information (continued) 2015 FIDELITY® VIP ASSET MANAGER PORTFOLIO (INITIAL CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $30.70 Value at end of period $29.57 Number of accumulation units outstanding at end of period 33,004 FIDELITY® VIP CONTRAFUND® PORTFOLIO (INITIAL CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $61.64 Value at end of period $59.76 Number of accumulation units outstanding at end of period 319,498 FIDELITY® VIP EQUITY-INCOME PORTFOLIO (INITIAL CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $37.40 Value at end of period $35.53 Number of accumulation units outstanding at end of period 159,027 FIDELITY® VIP HIGH INCOME PORTFOLIO (INITIAL CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $15.27 Value at end of period $14.24 Number of accumulation units outstanding at end of period 58,257 FIDELITY® VIP INDEX 500 PORTFOLIO (INITIAL CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $44.78 Value at end of period $44.24 Number of accumulation units outstanding at end of period 205,712 FIDELITY® VIP OVERSEAS PORTFOLIO (INITIAL CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $13.05 Value at end of period $12.21 Number of accumulation units outstanding at end of period 54,479 FRANKLIN SMALL CAP VALUE VIP FUND (CLASS 2) (Funds were first received in this option during August 2015) Value at beginning of period $30.77 Value at end of period $28.95 Number of accumulation units outstanding at end of period 76,602 INVESCO AMERICAN VALUE FUND (CLASS R5) (Funds were first received in this option during August 2015) Value at beginning of period $11.02 Value at end of period $9.79 Number of accumulation units outstanding at end of period 16,091 INVESCO MID CAP CORE EQUITY FUND (CLASS A) (Funds were first received in this option during August 2015) Value at beginning of period $19.03 Value at end of period $17.52 Number of accumulation units outstanding at end of period 17,149 INVESCO V.I. AMERICAN FRANCHISE FUND (SERIES I) (Funds were first received in this option during August 2015) Value at beginning of period $14.98 Value at end of period $15.05 Number of accumulation units outstanding at end of period 12,759 INVESCO V.I. CORE EQUITY FUND (SERIES I) (Funds were first received in this option during August 2015) Value at beginning of period $12.40 Value at end of period $11.57 Number of accumulation units outstanding at end of period 39,364 LOOMIS SAYLES LIMITED TERM GOVERNMENT AND AGENCY FUND (CLASS Y) (Funds were first received in this option during August 2015) Value at beginning of period $10.00 Value at end of period $9.92 Number of accumulation units outstanding at end of period 9,798 LORD ABBETT SERIES FUND - MID CAP STOCK PORTFOLIO (CLASS VC) (Funds were first received in this option during August 2015) Value at beginning of period $27.01 Value at end of period $25.24 Number of accumulation units outstanding at end of period 76,756 NEW PERSPECTIVE FUND® (CLASS R-4) (Funds were first received in this option during August 2015) Value at beginning of period $21.60 Value at end of period $21.14 Number of accumulation units outstanding at end of period 138,103 X.75962-16 Page 3 of 7 May 2016 Condensed Financial Information (continued) 2015 NUVEEN GLOBAL INFRASTRUCTURE FUND (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.23 Value at end of period $9.64 Number of accumulation units outstanding at end of period 24,058 NUVEEN U.S. INFRASTRUCTURE BOND FUND (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $20.50 Value at end of period $20.12 Number of accumulation units outstanding at end of period 3,770 OPPENHEIMER DEVELOPING MARKETS FUND (CLASS A) (Funds were first received in this option during August 2015) Value at beginning of period $46.61 Value at end of period $42.53 Number of accumulation units outstanding at end of period 113,749 PAX WORLD BALANCED FUND (INDIVIDUAL INVESTOR CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $15.88 Value at end of period $15.62 Number of accumulation units outstanding at end of period 42,562 PIMCO COMMODITYREALRETURN STRATEGY FUND® (ADMINISTRATIVE CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $6.34 Value at end of period $5.39 Number of accumulation units outstanding at end of period 1,188 PIMCO VIT REAL RETURN PORTFOLIO (ADMINISTRATIVE CLASS) (Funds were first received in this option during August 2015) Value at beginning of period $9.73 Value at end of period $9.42 Number of accumulation units outstanding at end of period 75,914 THE GROWTH FUND OF AMERICA® (CLASS R-4) (Funds were first received in this option during August 2015) Value at beginning of period $21.32 Value at end of period $21.11 Number of accumulation units outstanding at end of period 229,521 USAA PRECIOUS METALS AND MINERALS FUND (ADVISER SHARES) (Funds were first received in this option during August 2015) Value at beginning of period $2.40 Value at end of period $2.39 Number of accumulation units outstanding at end of period 82,975 VOYA BALANCED PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $50.34 Value at end of period $48.55 Number of accumulation units outstanding at end of period 32,641 VOYA GLOBAL BOND PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $13.49 Value at end of period $13.21 Number of accumulation units outstanding at end of period 86,835 VOYA GLOBAL PERSPECTIVES PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.21 Value at end of period $9.69 Number of accumulation units outstanding at end of period 2,234 VOYA GLOBAL VALUE ADVANTAGE PORTFOLIO (CLASS S) (Funds were first received in this option during August 2015) Value at beginning of period $10.21 Value at end of period $9.62 Number of accumulation units outstanding at end of period 183,910 VOYA GROWTH AND INCOME PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $374.08 Value at end of period $363.07 Number of accumulation units outstanding at end of period 33,207 VOYA HIGH YIELD PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $17.54 Value at end of period $16.66 Number of accumulation units outstanding at end of period 54,652 X.75962-16 Page 4 of 7 May 2016 Condensed Financial Information (continued) 2015 VOYA INDEX PLUS LARGECAP PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $33.09 Value at end of period $32.54 Number of accumulation units outstanding at end of period 74,613 VOYA INDEX PLUS MIDCAP PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $40.62 Value at end of period $38.14 Number of accumulation units outstanding at end of period 113,517 VOYA INDEX PLUS SMALLCAP PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $27.55 Value at end of period $26.11 Number of accumulation units outstanding at end of period 89,540 VOYA INTERMEDIATE BOND PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $106.04 Value at end of period $105.23 Number of accumulation units outstanding at end of period 87,348 VOYA INTERNATIONAL INDEX PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $14.34 Value at end of period $13.11 Number of accumulation units outstanding at end of period 34,464 VOYA LARGE CAP GROWTH PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $18.44 Value at end of period $18.42 Number of accumulation units outstanding at end of period 351,457 VOYA LARGE CAP VALUE PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $13.46 Value at end of period $12.89 Number of accumulation units outstanding at end of period 331,095 VOYA MIDCAP OPPORTUNITIES PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $13.55 Value at end of period $13.00 Number of accumulation units outstanding at end of period 114,307 VOYA MONEY MARKET PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $56.32 Value at end of period $56.19 Number of accumulation units outstanding at end of period 46,270 VOYA RUSSELLTM LARGE CAP GROWTH INDEX PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $25.06 Value at end of period $25.22 Number of accumulation units outstanding at end of period 36,894 VOYA SMALLCAP OPPORTUNITIES PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $11.58 Value at end of period $10.82 Number of accumulation units outstanding at end of period 46,997 VOYA SMALL COMPANY PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $25.01 Value at end of period $23.80 Number of accumulation units outstanding at end of period 66,984 VOYA SOLUTION 2025 PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.54 Value at end of period $10.22 Number of accumulation units outstanding at end of period 4,661 VOYA SOLUTION 2035 PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.65 Value at end of period $10.24 Number of accumulation units outstanding at end of period 13,575 X.75962-16 Page 5 of 7 May 2016 Condensed Financial Information (continued) 2015 VOYA SOLUTION 2045 PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.72 Value at end of period $10.27 Number of accumulation units outstanding at end of period 5,764 VOYA SOLUTION 2055 PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.74 Value at end of period $10.29 Number of accumulation units outstanding at end of period 10,262 VOYA SOLUTION INCOME PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.36 Value at end of period $10.15 Number of accumulation units outstanding at end of period 3,413 VOYA STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $25.48 Value at end of period $24.85 Number of accumulation units outstanding at end of period 24,330 VOYA STRATEGIC ALLOCATION GROWTH PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $27.48 Value at end of period $26.32 Number of accumulation units outstanding at end of period 24,902 VOYA STRATEGIC ALLOCATION MODERATE PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $26.00 Value at end of period $25.18 Number of accumulation units outstanding at end of period 14,778 VY® BARON GROWTH PORTFOLIO (CLASS S) (Funds were first received in this option during August 2015) Value at beginning of period $35.10 Value at end of period $32.62 Number of accumulation units outstanding at end of period 124,501 VY® CLARION GLOBAL REAL ESTATE PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $13.77 Value at end of period $13.51 Number of accumulation units outstanding at end of period 207,654 VY® INVESCO COMSTOCK PORTFOLIO (CLASS S) (Funds were first received in this option during August 2015) Value at beginning of period $24.24 Value at end of period $22.74 Number of accumulation units outstanding at end of period 120,928 VY® INVESCO EQUITY AND INCOME PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $18.48 Value at end of period $17.68 Number of accumulation units outstanding at end of period 251,189 VY® JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $17.22 Value at end of period $15.48 Number of accumulation units outstanding at end of period 115,442 VY® OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $20.83 Value at end of period $19.29 Number of accumulation units outstanding at end of period 487,992 VY® T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $24.10 Value at end of period $22.96 Number of accumulation units outstanding at end of period 409,091 VY® T. ROWE PRICE GROWTH EQUITY PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $53.85 Value at end of period $53.35 Number of accumulation units outstanding at end of period 150,903 X.75962-16 Page 6 of 7 May 2016 Condensed Financial Information (continued) 2015 VY® TEMPLETON FOREIGN EQUITY PORTFOLIO (CLASS I) (Funds were first received in this option during August 2015) Value at beginning of period $10.47 Value at end of period $9.46 Number of accumulation units outstanding at end of period 254,172 WASHINGTON MUTUAL INVESTORS FUNDSM (CLASS R-4) (Funds were first received in this option during August 2015) Value at beginning of period $18.60 Value at end of period $18.52 Number of accumulation units outstanding at end of period 146,434 WELLS FARGO ADVANTAGE SPECIAL SMALL CAP VALUE FUND (CLASS A) (Funds were first received in this option during August 2015) Value at beginning of period $35.68 Value at end of period $34.11 Number of accumulation units outstanding at end of period 148,516 Insurance products, annuities and retirement plan funding issued by (third party administrative services may also be provided by) Voya Retirement Insurance and Annuity Company, One Orange Way, Windsor, CT 06095. Securities are distributed by Voya Financial Partners, LLC (member SIPC). Securities may also be distributed through other broker-dealers with which Voya Financial Partners, LLC has selling agreements. X.75962-16 Page 7 of 7 May 2016
